41 F.3d 1338
Pens. Plan Guide P 23909JUNITED FOODS INC., Plaintiff-Appellant,v.The WESTERN CONFERENCE OF TEAMSTERS PENSION TRUST FUND;Joseph W. Ballew, et al., Defendants-Appellees(Two Cases).The WESTERN CONFERENCE OF TEAMSTERS PENSION TRUST FUND,Plaintiff-Appellee,v.UNITED FOODS INC., Defendant-Appellant.
Nos. 93-15765, 93-15770, 93-15960 and 93-15962.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 15, 1994.Decided Dec. 9, 1994.

1
Juan D. Keller, Bryan & Cave, Los Angeles, CA, for plaintiff-appellant.


2
Robert M. Westberg, Kirke M. Hasson, and Kim Zeldin, Pillsbury Madison & Sutro, San Francisco, CA, for defendants-appellees.


3
Appeal from the United States District Court for the Northern District of California, Marilyn Hall Patel, District Judge, Presiding.


4
Before:  ALARCON and HALL, Circuit Judges, and KING*, District Judge.

ORDER

5
The appellant argued on appeal that death, disability, and early retirement benefits should not be included in the calculation of its withdrawal liability.  It also argued that the arbitrator erred in refusing to hear certain testimony and erred in awarding attorney's fees.


6
For the reasons set forth in the district court's opinion regarding these claims, published at 816 F. Supp. 602, we AFFIRM.



*
 Honorable Samuel P. King, Senior United States District Judge, District of Hawaii, sitting by designation